Citation Nr: 9903643	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-20 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides including Agent 
Orange.

2.  Entitlement to service connection for a lung disorder, 
including as due to exposure to herbicides including Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to May 1971, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issues on appeal.

2.  The veteran served on active duty in Vietnam during the 
Vietnam Era and is thus presumed to have been exposed to the 
herbicide known as Agent Orange;  however no medical evidence 
has been presented to show that he suffers from any disorders 
caused by such presumed exposure.

3.  No medical evidence has been presented to show that the 
veteran currently has any chronic skin disorder.

4.  No medical evidence has been presented to show that the 
veteran currently has any chronic lung disorder.


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for a skin 
disorder, including as due to exposure to herbicides 
including Agent Orange, has not been submitted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (1998).

2.  A well-grounded claim for service connection for a lung 
disorder, including as due to exposure to herbicides 
including Agent Orange, has not been submitted. 38 U.S.C.A. 
§§ 1110, 5107;  38 C.F.R. §§ 3.303.3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  The United 
States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992);  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993);  
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of section 5107(a).  For a claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between an 
in-service [disease or injury] and the current disability.  
Where the determinative issue involved medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F. 3d 1464 (1997).  
A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony, because 
lay persons are not considered legally competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne; Hodgkin's Disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; acute and subacute peripheral 
neuropathy;  multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

For presumptive service connection to apply, the diseases 
listed at 38 C.F.R. § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda must have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  However, the Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

The veteran's service medical records show that in March 
1970, he was treated for pubic folliculitis.  In May 1970, a 
rash was noted on his neck.  In March 1971, he was treated 
for a pruritic rash on his extremities and back.  In April 
1971 he presented with complaints of pleuritic chest pain on 
the right.  His chest was noted to be clear, and X-ray 
studies of the chest were within normal limits.  The pain and 
associated cough were medically attributed to an upper 
respiratory infection.  The report of his service separation 
examination contained no complaints or findings of any skin 
or lung disorders.

The report of the veteran's August 1971 VA examination noted 
that his chest was clear to auscultation and percussion.  
There were no complaints or findings of any skin disorder.

The report of the veteran's April 1993 VA examination noted 
that his skin was normal, and his respiratory system was 
clear to auscultation and percussion.  It was further noted 
that the veteran was morbidly obese.

The claims file also contains records of the veteran's VA 
outpatient treatment visits during the period from February 
1987 through August 1996.  In November 1994, it was noted 
that the veteran had developed a dry cough, which was 
believed to be a reaction to certain prescription medication.  
In March 1996, the veteran presented with complaints of a 
cough with yellowish green phlegm, body aches, and chest and 
nasal congestion.  It was noted that there was bilateral 
wheezing in the lungs, with no crackles.  Acute bronchitis 
and bronchiolitis was diagnosed.  In March 1996, X-ray 
studies of the lungs showed suspicious left basilar 
infiltrates probably representing early pneumonitis.  X-ray 
studies of the lungs performed in August 1996 were clear, 
with no local infiltrates or effusion seen.     

The veteran asserts that he developed a skin disorder, 
characterized by a rash, and a lung disorder, which may be 
lung cancer, due to exposure to the herbicide Agent Orange 
while in active service in Vietnam.  As he served on active 
duty in Vietnam during the Vietnam Era, he is presumed to 
have been exposed to Agent Orange.  However, no medical 
evidence has been presented to show that the veteran has 
current disabilities of a chronic skin disorder or a chronic 
lung disorder.  Further, no evidence has been presented to 
show that he suffers from any of the diseases which are 
recognized by VA as etiologically related to such exposure.  
See 38 C.F.R. § 3.309(e).  

While the veteran had some acute incidents of skin rashes in 
service, and an episode of respiratory disorders in 1996, 
these appear to have been acute and transitory in nature, and 
did not result in any chronic skin or lung disabilities.  
Further, there has been no medical evidence presented to show 
that the veteran has lung cancer.  Although the veteran may 
well believe that some or all of his medical problems are 
related to Agent Orange exposure, as a lay person, the 
veteran's assertions are not probative on the issue of 
medical causation, because a lay person is not considered 
legally competent to offer medical opinions.  Moray v. Brown, 
5 Vet.App. 211 (1993);  Grottveit v. Brown, 5 Vet.App. 91 
(1993);  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Since 
no cognizable evidence has been presented to show that the 
veteran has any current disorders which are causally related 
to exposure to Agent Orange, these claims are not well-
grounded and must be denied.  See Montgomery v. Brown, 4 
Vet.App. 343 (1993); Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  

Recent United States Court of Veterans Appeals decisions have 
espoused the Court's view that implausible claims "should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims which -- as well-
grounded -- require adjudication." Grivois v. Brown, 6 
Vet.App. 136, 139 (1994).  

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to submit 
well-grounded claims for service connection for the 
disabilities in question.  See Robinette v. Derwinski, 8 
Vet.App. 69, 77-78 (1995).



ORDER

As well-grounded claims for service connection for a skin 
disorder and a lung disorder, including as due to exposure to 
herbicides including Agent Orange, have not been submitted, 
the appeal is denied.


		
	ROBERT D. PHILIPP	
	Member, Board of Veterans' Appeals


- 7 -


